Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent Lembke on 2/10/22.
The application has been amended as follows: 
In claim 36, line 9, replace:
“…single Group IV precursor and the etchant gas;”
		with
	
--…single Group IV precursor and the etchant gas and wherein the Group IV precursor 
consists of a single Group IV precursor selected from the group consisting of: germane
(GeH4), digermane (Ge2H6), and trigermane (Ge3H8);--

REASONS FOR ALLOWANCE
Claims 1-5, 7, 9, 10, 21, 24, 25, 27-30, 32 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited process in claims 1 and 36:  “wherein the substrate is exposed to the at least one Group IV precursor and the etchant gas simultaneously; wherein the Group IV 4), digermane (Ge2H6), and trigermane (Ge3H8); after forming the undoped germanium semiconductor layer by completing the exposing the substrate step, exposing the undoped germanium semiconductor layer to at least one Group IIIA metalorganic dopant precursor selected from the group consisting of: triethylindium (TEI), Di- isopropylmethylindium (DIPMeIn), Ethyldimethylindium (EDMIn), trimethylaluminum (TMA), triethylaluminum (TEA), trimethylgallium (TMG) and triethylgallium (TEG), whereby flow of the at least one Group IV precursor and at least one Group IIIA metalorganic dopant precursor are separated”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
10 February 2022